Citation Nr: 1455376	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-24 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of recurrent hepatitis (also claimed as a liver condition), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini

INTRODUCTION

The Veteran had active military service from April 1974 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In February 2010, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing at the RO in San Juan.  

In February 2012, the Board remanded the Veteran's claim to the agency of original jurisdiction (AOJ).  At that time, the Veteran's disability was evaluated as a noncompensable (0 percent).  In an October 2012 rating decision, the AOJ granted the Veteran a 10 percent disability evaluation effective March 21, 2012.  The AOJ also issued an October 2012 supplemental statement of the case (SSOC) continuing the denial of an evaluation greater than 10 percent for residuals of recurrent hepatitis.  In a subsequent September 2014 rating decision, the AOJ granted an effective date of August 29, 2007 for the 10 percent evaluation.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

By way of history, the Veteran's service treatment records (STRs) document that he was treated for hepatitis in November/December 1975 during his active military service.  A diagnosis was noted at that time of "Hepatitis B, HAA positive, by radioimmunoassay."  During his separation medical examination in February 1977 there were no complaints by the Veteran related to hepatitis nor were symptoms identified on examination.  

Following his release from active duty service in April 1977, the Veteran was treated by the VA in April 1981 for right upper quadrant pain and an enlarged liver.  In June 1983, the Veteran was again treated by VA following the onset of jaundice.  A liver biopsy performed that same month, June 1983, revealed "mild acute hepatitis, apparently in recovery phase."  A later VA discharge summary, dated June 1983 to July 1983, noted in particular, "Cause of recurrent jaundice could be non A non B hepatitis."

In a report of March 1984 VA examination, the examiner noted that after treatment for hepatitis in 1983, the Veteran's liver function tests had been normal.  It was also noted by the examiner that the Veteran's appetite and weight were stable.  An abdominal sonogram associated with the VA examination was normal, and the examiner reported that the sonogram had not revealed hepatomegaly or masses.  The examiner reported that the Veteran had a history of hepatitis B with a negative "HBVs Ag" (hepatitis B surface antigen).  

In a subsequent March 1988 statement, the Veteran commented (per translation of his statement) on his relapse of hepatitis in 1981 and 1983.  He also commented with respect to hepatitis:

I was given service connect[ion] for this condition in 81 and because of this I have had an endless number of problems that have made me addicted to drugs and I have lost my home, my family, my job and also judicial problems where after 15 months in an [sic] penal institution I was given probation. . . .I am currently receiving treatment for my drug addiction that I have had for 14 years trying to overcome it.  

Otherwise, the evidence of record documents private treatment records, dated from September 2001 to September 2003.  The records appear to reflect the Veteran's treatment for respiratory issues.  Of note, a February 2003 record identifies the Veteran as being obese.  

Thereafter, VA treatment records appear to identify that in August 2007 there was evidence of possible hepatitis C infection.  Also, an abdominal sonogram, dated August 29, 2007, noted a history of "51 [year old] man with [hepatitis] C, mass like effect in abdomen at epigastric area."  The sonogram revealed, in particular, that the right hepatic lobe measured 17.89 centimeters in longitudinal span at the mid axillary line.  The sonogram's impression included hepatic steatosis (i.e. fatty liver) and hepatomegaly.  

In a report of August 2008 VA examination, the examiner noted the Veteran's medical history and complaints.  He referenced an abdominal CT (computed tomography) scan which was noted as revealing a fatty liver.  The examiner's diagnosis was "Hepatitis b viral infection resolved."  

Otherwise, a May 2009 VA treatment record noted the Veteran as being obese.  A July 2009 VA treatment record noted a history of hepatitis B and complaints by the Veteran of left flank pain.  The Veteran denied fever, chills, nausea or vomiting.  His diet did not cause him problems.  Examination of the abdomen revealed no distention, no tenderness, or guarding.  A CT scan was noted as revealing diverticulitis and a fatty liver.  

In a February 2010 VA treatment record, the clinician noted the Veteran's complaint of left quadrant abdominal pain.  A CT scan of the Veteran's abdomen was reported to reveal diverticulitis of the descending colon, hepatomegaly with fatty infiltration, and possible cysts of the right kidney.  In a March 2010 VA treatment record, evaluation of the Veteran's abdomen was negative.  His BMI (Body Mass Index) was noted as 29.2.  A subsequent March 2010 VA treatment record identified a lack of ascites or palpable masses associated with evaluation of the Veteran's abdomen.  It was also noted that ordinary physical activity did not result in fatigue. 

System reviews by VA clinicians in April 2011 and September 2011, to include abdominal evaluation, were negative.  

In a subsequent report of March 2012 VA examination (DBQ), a VA examiner noted that the Veteran had been diagnosed with a liver condition.  She checked the box for "Hepatitis C" and reported that the condition was "already service connected".  The examiner also noted the Veteran's reported symptoms.  

In the above referenced October 2012 rating decision (to include the October 2012 SSOC), the AOJ noted that it had assigned a 10 percent evaluation for the Veteran's "hepatitis C" based on the VA examiner's findings in the March 2012 VA examination (DBQ).  

In a later report of April 2013 VA examination (DBQ), the same VA examiner who had conducted the March 2012 VA examination noted that the Veteran had been diagnosed with a liver condition.  She checked the box for "Hepatitis B" and indicated the date of diagnosis as November 26, 1975.  She also checked the box for "Hepatitis C" and again noted that the condition was "already service connected."  

With respect to the above referenced evidence, the Board notes that the grant of service connection for residuals of recurrent hepatitis was related to the Veteran having been diagnosed with hepatitis B in service.  While there were recurrent symptoms post service, the VA examination in March 1984 did not reveal evidence of any disease process, enlargement of the liver, or the presence of the virus.  Since the March 1984 examination, the record on appeal does not reflect any evidence of recurrence of the Veteran's hepatitis B infection.  As noted above, the VA examiner in July 2008 found that the hepatitis B viral infection had resolved.  

Notwithstanding the AOJ's October 2012 rating decision, there is no indication from the claims file that the Veteran is service connected for hepatitis C.  The VA examiner's statement in her reports of examination (DBQs) in March 2012 and April 2013 that such was the case was incorrect.  Also, hepatitis C is not caused by the same virus that causes hepatitis B.  See www.cdc.gov/hepatitis/B/bFAQ.htm.  In the present case, the first reference in the medical records of the hepatitis C virus appears to have been in August 2007, per laboratory testing.  This would be some 30 years following the Veteran's separation from active duty service.  Otherwise, as noted above, VA's medical examination of the Veteran in 2008 did not reveal evidence of the hepatitis B virus.  

With respect to liver enlargement, recent diagnostic testing does reveal the Veteran's liver to have fatty infiltrate and to be enlarged.  However, medical literature indicates that diet and obesity (for which the Veteran was noted to suffer from) can lead to a fatty liver.  Also, a fatty liver (fatty deposits) can, in some instances, result in an enlarged liver.  

In light of the above, it would be helpful to the Board (and beneficial for any future adjudication of the Veteran's service-connected residuals of recurrent hepatitis) if an additional medical opinion was obtain discussing the Veteran's medical history with regard to hepatitis and whether any diagnosed hepatic disorder in service is still present or is associated with any current symptoms and/or the currently identified hepatitis C virus.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the Veteran's most recent VA records dated since August 2014.  

2.  After completion of the above, the Veteran should then be scheduled for an appropriate VA examination by a clinician with expertise or specialty in gastroenterology.  The claims folder and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).) 

The examiner's review of the claims folder should include, in particular, the above Remand narrative which notes a discussion of the evidence; the Veteran's service treatment records (noting treatment for hepatitis and, apparently, the hepatitis B virus); post-service VA medical records dated in 1981 and 1983 (noting recurrences and treatment for hepatitis symptoms); VA discharge summary, dated June 1983 to July 1983 (noting that the cause of the Veteran's recurrent jaundice could be non A or non B hepatitis); a report of March 1984 VA medical examination (noting normal diagnostic testing and clinical examination); a report of July 2008 VA examination (noting that the previous diagnosed hepatitis B infection had resolved); as well as various VA treatment records dated since 2007 (reflecting apparent laboratory evidence of hepatitis C, as well as evidence of fatty liver and hepatomegaly on abdominal sonogram/CT scan).  The examiner should also review the VA reports of examination (DBQs) dated in March 2012 and April 2013.  

[The Board notes that the Veteran is not service connected for hepatitis C, but for residuals of recurrent hepatitis associated with his treatment for hepatitis in service.]

Following an examination of the Veteran and review of the claims file, the examiner should comment on following:

a. Is it at least as likely as not that the Veteran suffers from hepatitis B or any residuals associated with his treatment for hepatitis B infection during service?  

b. Are any clinical findings on examination related to the Veteran's period of service to include his treatment for hepatitis B infection?  

c. Are any diagnostic findings of the liver which reveal fatty liver, hepatomegaly or other liver disease, related to the Veteran's weight/diet or otherwise related to the Veteran's period of service to include his treatment for hepatitis B infection?  

The examiner must provide the complete rationale for all conclusions reached.  The examiner should also keep in mind the case of Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a non service-connected condition, all signs and symptoms will be attributed to the service-connected condition).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.    

3.  After the above has been completed, the AOJ should undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue for a rating greater than 10 percent for residuals of recurrent hepatitis on appeal.  If the benefit sought is denied, the Veteran and his representative must be provided an SSOC and be given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


